Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 17, 2015

                                         No. 04-15-00163-CR



                                      Elias RAMON-SANCHEZ,
                                              Appellant

                                                v.
                                           The State of s
                                      THE STATE OF TEXAS,
                                             Appellee

                   From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 14-0486-CR-A
                              Honorable W.C. Kirkendall, Judge Presiding

                                              ORDER
             The Appellant’s First Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellant’s brief is this date GRANTED. Time is extended to October 23, 2015.

                                                         PER CURIAM
      ATTESTED TO:       ____________________________
                         KEITH E. HOTTLE
                         CLERK OF COURT




cc:             Gregory Sherwood                           Heather McMinn
                Attorney at Law                            25th Judicial District Attorney
                P.O. Box 200613                            211 W. Court St., Suite 260
                Austin, TX 78720                           Seguin, TX 78155